    Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 1 of 23 PageID: 1450




Not for Publication

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

    Alnisa A. Slader 1

                  Plaintiff,
                                                    Civil Action No. 19-10198 (ES)
                  v.
                                                                  OPINION
    COMMISSIONER OF SOCIAL
    SECURITY,

                  Defendant.


MCNULTY, DISTRICT JUDGE

        Before the Court is plaintiff Alnisa A. Slade’s appeal of the Commissioner

of Social Security’s decision denying her application for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Titles II and

XVI of the Social Security Act (the “Act”), 42 U.S.C. § 423. (See DE 1). This

matter has been reassigned from the Honorable Esther Salas to me for

purposes of this appeal. I decide this matter without oral argument pursuant to

Federal Rule of Civil Procedure 78(b). The Court has subject matter jurisdiction

pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). For the reasons below, I will

vacate the Commissioner’s decision and remand this matter for further

proceedings consistent with this Opinion.




1      The Complaint and the case caption render Plaintiff’s last name as “Slader.” The
correct spelling appears to be “Slade.”
     Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 2 of 23 PageID: 1451




I.       BACKGROUND 2

         On February 10, 2015, Slade filed claims for DIB and SSI, alleging

disability beginning January 1, 2010 based on arthritis, obesity, lupus, carpal

tunnel syndrome, asthma, anemia, depression, and anxiety. (R. at 25; id. at

286–98; Complaint ¶¶ 5–6). Slade’s claims were initially denied on August 26,

2015, and then denied upon reconsideration on December 9, 2015. (R. at 126–

135). Slade requested a hearing, which was held before Administrative Law

Judge (“ALJ”) Peter R. Lee on June 4, 2018. (Id. at 43–50). Slade did not attend

her hearing because of illness, but she was represented by Legal Services of

New Jersey, and the hearing proceeded with the claimant being declared a non-

essential witness. (Id. at 20 & 45; Mov. Br. at 1–2). ALJ Lee issued a decision

on July 3, 2018, denying DIB and SSI on the grounds that Slade was not

disabled under sections 216(i), 223(d) and 1614(a)(3)(A) of the Social Security

Act. (R. at 17–34). Slade then sought review from the Appeals Council and, on

March 7, 2019, the Appeals Council denied the request for review, rendering

the ALJ’s opinion final. (Id. at 1–5).

         Slade filed this appeal on April 17, 2019. This matter is fully briefed and

ripe for determination.




2   Citations to the record will be abbreviated as follows:
         Complaint = Plaintiff’s complaint, DE 1
         R. = Administrative Record, DE 6
         Mov. Br. = Plaintiff’s moving brief in support of this appeal, DE 16
         Opp. Br. = the Commissioner’s opposition brief, DE 17

                                               2
    Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 3 of 23 PageID: 1452




II.     LEGAL STANDARDS

        A.    Standard of Awarding Benefits

        To receive DIB under Title II or SSI under Title XVI, a plaintiff must show

that she is disabled within the definition of the Act. Disability is defined as the

inability to “engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months.” 42 U.S.C. §§ 423(d)(1)(A) &

1382c(a)(3)(A). The individual’s physical or mental impairment must be “of

such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy.” 42 U.S.C.

§§ 423(d)(2)(A) & 1382c(a)(3)(B). 3

        The Secretary of Health and Human Services has established a five-step

sequential evaluation process to determine whether a plaintiff is disabled. See

20 C.F.R. §§ 404.1520 & 416.920. If the determination at a particular step is

dispositive of whether the plaintiff is or is not disabled, the inquiry ends. 20

C.F.R. §§ 404.1520(a)(4) & 416.920(a)(4). The burden rests on the plaintiff to

prove steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5



3      In addition, to receive DIB or SSI under the Act, a claimant must show that she
was insured under the relevant program “at the time of onset of [her] disability.” Kelley
v. Barnhart, 138 F. App’x 505, 507 (3d Cir. 2005). A claimant must also satisfy the
insured status requirements of 42 U.S.C. § 423(c). As ALJ Lee explained, Slade
claimed to be disabled as of January 1, 2010, and was insured through September 30,
2012. (R. at 22).
                                            3
 Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 4 of 23 PageID: 1453




(1987). At step five, the burden shifts to the Commissioner. Id.

      Step One. At step one, the plaintiff must demonstrate that she has not

engaged in any substantial gainful activity since the onset date of her severe

impairment. 20 C.F.R. §§ 404.1520(a)(4)(i) & 416.920(a)(4)(i). Substantial

gainful activity is defined as significant physical or mental activities that are

usually done for pay or profit. 20 C.F.R. §§ 404.1572(a) & 416.972(a), (b). If an

individual engages in substantial gainful activity, she is not disabled under the

regulation, regardless of the severity of her impairment or other factors such as

age, education, and work experience. 20 C.F.R. §§ 404.1520(b) & 416.920(b). If

the plaintiff demonstrates she has not engaged in substantial gainful activity,

the analysis proceeds to step two.

      Step Two. At step two, the plaintiff must demonstrate that her medically

determinable impairment or the combination of her impairments is “severe.” 20

C.F.R. §§ 404.1520(a)(4)(ii) & 416.920(a)(4)(ii). A “severe” impairment

significantly limits a plaintiff’s physical or mental ability to perform basic work

activities. 20 C.F.R. §§ 404.1520(c) & 416.920(c). An impairment or

combination of impairments do not satisfy this threshold if medical and other

evidence only establishes slight abnormalities which have no more than a

minimal effect on an individual’s ability to work. See Newell v. Comm’r of Soc.

Sec., 347 F.3d 541, 546 (3d Cir. 2003).

      Step Three. At step three, the ALJ must assess the medical evidence

and determine whether the plaintiff’s impairments meet or equal an

impairment listed in the Social Security Regulations’ “Listings of Impairments”


                                          4
 Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 5 of 23 PageID: 1454




in 20 C.F.R. Pt. 404, Subpart P, Appendix 1. See 20 C.F.R. §§ 404.1520(a)(4)(iii)

& 416.920(a)(4)(iii).

      Step Four. If a plaintiff is not found to be disabled at step three, the

analysis continues to step four in which the ALJ determines whether, as of the

date last insured, the plaintiff had the residual functional capacity (“RFC”) to

perform her past relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv) &

416.920(a)(4)(iv). If the plaintiff lacks the RFC to perform any work she had

done in the past, the analysis proceeds.

      Step Five. In the final step, the burden shifts to the Commissioner to

show that there is a significant amount of other work in the national economy

that the plaintiff can perform based on her age, education, work experience,

and RFC. 20 C.F.R. §§ 404.1520(a)(4)(v) & 416.920(a)(4)(v).

      B.     Standard of Review

      The Court applies plenary review of the ALJ’s application of the law and

reviews factual findings for “substantial evidence.” See 42 U.S.C. §§ 405(g) &

1383(c)(3); Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011).

      As a term of art used throughout administrative law, the term

“substantial evidence” may vary depending on the context. See Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019). In this context, “the threshold for such

evidentiary sufficiency is not high.” Id. Importantly, the substantial evidence

standard does not give rise to categorical rules but rather depends on a “case-

by-case” inquiry. Id. at 1157. Substantial evidence is more than a “mere

scintilla” of evidence and “means such relevant evidence as a reasonable mind


                                        5
 Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 6 of 23 PageID: 1455




might accept as adequate to support a conclusion.” Richardson v. Perales, 402

U.S. 389, 401 (1971). Although substantial evidence requires “more than a

mere scintilla, it need not rise to the level of a preponderance.” McCrea v.

Comm’r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004).

       Importantly, the Court is bound by the ALJ’s findings of fact that are

supported by substantial evidence “even if [the Court] would have decided the

factual inquiry differently.” Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

“Where evidence in the record is susceptible to more than one rational

interpretation, [the Court] must accept the Commissioner’s conclusions.” Izzo

v. Comm’r of Soc. Sec., 186 F. App’x 280, 284 (3d Cir. 2006). Thus, this Court is

limited in its review because it cannot “weigh the evidence or substitute its

conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178,

1182 (3d Cir. 1992).

       Finally, while failure to meet the substantial evidence standard normally

warrants remand, such error is harmless where it “would have had no effect on

the ALJ’s decision.” Perkins v. Barnhart, 79 F. App’x 512, 515 (3d Cir. 2003).

III.   ALJ LEE’S DECISION

       At step one, ALJ Lee concluded that Slade had not engaged in

substantial gainful activity since the alleged disability onset date of January 1,

2010. (R. at 22).

       At step two, ALJ Lee concluded that Slade had the following severe

impairments: osteoarthritis of the bilateral knees; arthritis of the lumbar spine;

lupus; carpal tunnel syndrome; asthma; anemia; obesity; obstructive sleep

                                         6
  Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 7 of 23 PageID: 1456




apnea; depression; and anxiety. (Id.). These impairments, ALJ Lee concluded

“significantly limit the ability to perform basic work activities as required by

SSR 85-28.” (Id. at 23). In addition, ALJ concluded that Slade had several other

non-severe impairments: hypothyroidism, hyperlipidemia, and hypertension.

(Id.).

         At step three, ALJ Lee found that Slade did “not have an impairment or

combination of impairments that meets or medically equals the severity of one

of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (Id. at

23). He indicated that there were no clinical signs or diagnostic findings that

met or were comparable to the severity requirements of a listing impairment,

giving “specific consideration” to “the applicable listings under section 1.02 and

1.04 Musculoskeletal System and 3.03 Respiratory Disorders of the listed

impairments.” (Id.). In addition, ALJ Lee concluded that the “severity of the

claimant’s mental impairments, considered singly and in combination,” did not

meet or medically equal the criteria of listings 12.04 and 12.06. (Id.).

         At step four, “[a]fter careful consideration of the entire record,” ALJ Lee

found that Slade has the residual functional capacity to perform sedentary

work as defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a) with some

exceptions (discussed in more detail in Section IV.C). (R. at 24). Based on this

determination, ALJ Lee concluded that Slade is unable to perform any of her

past relevant work. (Id. at 32).

         Finally, at step five, ALJ lee concluded that, “considering the

claimant’s age, education, work experience, and residual functional


                                            7
 Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 8 of 23 PageID: 1457




capacity, there are jobs that exist in significant numbers in the national

economy that the claimant can perform.” (Id. at 33).

IV.   DISCUSSION

      Plaintiff assigns three claims of error to ALJ Lee’s decision: (1) ALJ Lee’s

step three analysis of the relevant listings is inadequate; (2) ALJ Lee failed to

adequately consider Slade’s obesity; and (3) the RFC determination is not

based on substantial evidence. (Mov. Br. at 11–29). The Commissioner opposes

each ground for remand.

      A.     Step Three: Listings Analysis

             1.    Physical Impairments

      As to her physical impairments, Plaintiff argues that ALJ Lee did not

perform an adequate analysis of how her impairments, individually and in

combination, failed to meet any of the relevant listings. This constitutes error,

Plaintiff argues, because her impairments “meet[] the requisites of the lupus

listing at 14.02A.” (Mov. Br. at 16). In response, the Commissioner argues that

this was a harmless error because there is no evidence supporting Plaintiff’s

contention that she either meets or medically equals the lupus listing. (Opp.

Br. at 15–16). Although Plaintiff’s arguments are flawed, I must nevertheless

remand, because the ALJ’s decision fails to furnish a basis for meaningful

review of this issue.

      At step three, the Third Circuit “requires the ALJ to set forth the reasons

for his decision.” Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119–20 (3d Cir.

2000) (citing Cotter v. Harris, 642 F.2d 700, 704–05 (3d Cir. 1981)); see also


                                         8
    Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 9 of 23 PageID: 1458




Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504 (2009) (“Conclusory statements

that a condition does not constitute the medical equivalent of a listed

impairment are insufficient. The ALJ must provide a ‘discussion of the

evidence’ and an ‘explanation of reasoning’ for his conclusion sufficient to

enable meaningful judicial review.” (citing Burnett, 220 F.3d at 119)). A blanket

statement that an ALJ has considered evidence does not meet the requirements

of Diaz and Burnett to discuss the evidence and clearly set forth the reasons for

his decision.

        Here, ALJ Lee’s step three analysis of Plaintiff’s physical impairments is

the type of conclusory analysis that precludes meaningful review. The entirety

of the analysis reads as follows:

               No treating or examining physician has indicated clinical
               signs or diagnostic findings that meet or are comparable to
               the severity requirements of a listed impairment. Specific
               consideration has been given to the applicable listings under
               section 1.02 and 1.04 Musculoskeletal System and 3.03
               Respiratory Disorders of the listed impairments.

(R. at 23). ALJ Lee does not discuss any of Slade’s severe impairments either

singularly or in combination, does not discuss any medical evidence, or explain

his reasoning. Moreover, as Plaintiff more specifically points out, despite

declaring Slade’s lupus as a severe impairment at step two, ALJ Lee did not

mention the relevant lupus listing (14.02A) 4 in his step three analysis.



4   14.02 Systemic lupus erythematosus. As described in 14.00D1. With:
        A. Involvement of two or more organs/body systems, with:
               1. One of the organs/body systems involved to at least a moderate
               level of severity; and

                                           9
 Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 10 of 23 PageID: 1459




      Specifically, at step two, ALJ Lee determined that Slade’s lupus was a

severe impairment which “significantly limit[s] the ability to perform basic work

activities.” (R. at 22–23). Despite that determination, ALJ Lee did not mention

Slade’s lupus at step three—either in a discussion of Slade’s impairments, or in

terms of relevant listings. (See id. at 23–24). Perhaps this omission would be

harmless if, at step four, ALJ Lee had more thoroughly explained the symptoms

and limiting effects of Slade’s lupus; then, I might be able to determine whether

ALJ Lee’s step three determination is supported by substantial evidence. See

Roman v. Comm’r of Soc. Sec., No. 19-5756, 2020 WL 6268673, at *6 (D.N.J.

Oct. 26, 2020) (“Because the ALJ thoroughly considered Roman's obesity in

determining his RFC, I find the judge’s failure to discuss obesity in connection

with step three to be harmless error.”); Ahmad v. Colvin, No. 14-2959, 2016 WL

98567, at *10 (N.D. Ill. Jan. 8, 2016) (“While the ALJ did omit any reference to

any of the Section 14.00 Listings in his step three discussion, it is clear from

the remainder of his opinion that the ALJ considered the Plaintiff's

impairments of lupus and fibromyalgia, noting that they did constitute severe

impairments and discussing their effects at length in assessing Plaintiff's

RFC.”).

      That, however, did not occur. If anything, the step four analysis creates

more confusion on the lupus issue. In his summary of the medical evidence in


             2. At least two of the constitutional symptoms or signs (severe
             fatigue, fever, malaise, or involuntary weight loss).

20 C.F.R. Pt. 404, Subpt. P, App. 1 § 14.02 (formatting adjusted).


                                          10
    Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 11 of 23 PageID: 1460




step four, ALJ Lee notes that the medical records showed that Slade has lupus,

that she was prescribed medication for lupus, and that she was referred to

rheumatology for lupus treatment. (R. at 27, 29 & 31). Moreover, ALJ Lee

concluded that, “the claimant’s exertional capabilities have been compromised

by her arthritis, asthma, lupus, and back pain.” (Id. at 32 (emphasis added)). In

fact, the limitations caused by Slade’s lupus (and other conditions) caused ALJ

Lee to accord some weight (rather than great weight) to certain opinion

evidence which overstated the claimant’s physical functional abilities. (Id.).

These findings highlight Slade’s lupus as causing concern but fall short of

explaining why it does not rise to listing-level severity.

        It may be the case that Slade’s lupus, while causing some limiting

effects, does not entirely meet the criteria of the listing, or that certain of

Slade’s symptoms do not rise to listing-level severity. But I cannot make this

determination based on the ALJ’s decision. The ALJ’s consideration of Slade’s

lupus as a severe impairment at step two and his statement about its limiting

effects at step four suggest that Slade’s lupus is at least worthy of discussion at

step three, particularly as to its combined effect with other impairments, but

such a discussion is missing. 5 See Steele v. Berryhill, No. 17-3539, 2019 WL

1275417, at *5 (S.D. Tex. Mar. 20, 2019) (explaining that record evidence


5      The Commissioner argues that the ALJ erred (harmlessly, however) in
concluding that Slade suffers from lupus in the first instance, citing to a portion of the
record which indicates that a test for lupus was negative. (Opp. Br.at 14 (citing R. at
582)). It is not clear that the “negative” test the Commissioner references means that
Slade does not suffer from lupus. In any event, in light of the ALJ’s numerous
references to Slade’s lupus and his conclusion that her lupus contributes to her
exertional impairments, this only adds to the confusion on this issue.

                                            11
    Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 12 of 23 PageID: 1461




pertaining to the limiting effects of plaintiff’s lupus “necessitated a

consideration by the ALJ of Listing 14.02,” and that “[t]he ALJ's failure to

specifically mention and consider Listing 14.02 was error at step three.”); Fludd

v. Saul, No. 18-01454, 2019 WL 3307251, at *6 (D.S.C. July 16, 2019) (“The

ALJ’s conclusory finding at Step Three and failure to analyze the

aforementioned record evidence in the context of Listing 14.02 precludes

meaningful judicial review of this issue.”), report and recommendation

adopted, No. 18-1454, 2019 WL 3306155 (D.S.C. July 23, 2019). 6

        This error constitutes a sufficient basis on which to remand the case to

the Commissioner for further explanation of why Slade’s impairments,

particularly in combination with lupus, do not meet or medically equal one of

the listed impairments in 20 C.F.R. Pt. 404, Subpart P, Appendix 1. Plaintiff’s

remaining arguments may (or may not) be rendered moot on remand See 20

C.F.R. §§ 404.1520(a)(4)(iii) and 416.920(a)(4)(iii) (explaining that when a

claimant’s impairment meets one of the listed impairments, the claimant is

deemed disabled and no further analysis is required). However, for additional

guidance for both parties on remand, I will address the remainder of Plaintiff’s

arguments.




6      Plaintiff asks the Court to go a step further than remand and to affirmatively
find that her lupus alone––or in combination with her other impairments––establishes
a medical equivalence with the lupus listing and to “remand for the payment of
plaintiff’s benefits.” (Mov. Br. at 20). But Plaintiff’s argument––which exclusively relies
on the ALJ’s step two findings to justify a step three listing determination of disability–
–does not come close to demonstrating, with citations to record evidence, why Plaintiff
meets or medically equals the lupus listing. (See Mov. Br. at 11–17).

                                            12
Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 13 of 23 PageID: 1462




            2.    Mental Impairments

      Plaintiff similarly argues that the ALJ’s discussion of her mental

impairments is inadequate. (Mov. Br. at 18). The Commissioner responds that

the ALJ’s discussion of the mental impairments at step three is supported by

substantial evidence. (Opp. Br. at 16). I agree with the Commissioner; however,

I note that the ALJ will have to revisit this issue on remand to adequately

consider the mental impairments in combination with the physical

impairments.

      The ALJ analyzed Slade’s mental impairments (depression and anxiety)

in the context of listings 12.04 and 12.06. Appendix 1 contains three list of

criteria, known as Paragraphs A, B, and C. See 20 C.F.R. Pt. 404,

Subpt. P., App. 1, §§ 12.04, 12.06. The claimant must either (1) satisfy

paragraphs A and B; or (2) satisfy paragraph C.

      As to the first prong, the ALJ omitted a discussion of paragraph A and

focused on paragraph B. Paragraph B requires that the mental impairment

result in at least one extreme or two marked limitations in a broad area of

functioning, which are: understanding, remembering or applying information;

interacting with others; concentrating, persisting, or maintaining pace; or

adapting and managing themselves. 20 C.F.R. Pt. 404, Subpt. P, App. 1. A

marked limitation is one that is more than moderate, but less than extreme.

      ALJ Lee discussed each area of functioning and found only mild or

moderate limitations as to each:




                                       13
 Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 14 of 23 PageID: 1463




             In understanding, remembering, or applying information, the
             claimant has a moderate limitation. The claimant reported
             that she had poor focus and concentration and forgets where
             she places things. However, she was able to provide
             information about her health, describe her prior work
             history, follow instructions from healthcare providers,
             comply with treatment, and respond to questions from
             medical providers.
             In interacting with others, the claimant has a mild
             limitation. Despite stating that she did not like to be in
             crowds of people or go outside, the claimant mostly had a
             good rapport with providers, was cooperative, had good
             interactions with non-medical staff, and appeared
             comfortable during appointments.
             With regard to concentrating, persisting, or maintaining
             pace, the claimant has a moderate limitation. The claimant
             said that she had concentration difficulties, but there was no
             mention of distractibility and consultative examination in
             Exhibit 21F did not show any specific deficits with respect to
             attention and concentration.
             As for adapting or managing oneself, the claimant has
             experienced a mild limitation. She had appropriate grooming
             and hygiene, gets along well with providers and staff; had a
             mostly normal mood and affect, and no problems with
             temper control.

(R. at 23–24). Plaintiff takes issue with the first two paragraphs of ALJ Lee’s

analysis stating that “this is not the criteria demanded by 12.00E[].” 7 (Mov. Br.

at 18). As to the third and fourth paragraphs, Plaintiff cites to certain findings

which she argues contradict the ALJ’s findings. (Id. at 19).

      Notably, Plaintiff makes no attempt to demonstrate why the select

evidence she cites mandates a finding of a “marked limitation” (she does not,

for example, explain what is required by the regulation she cites (12.00E) and



7     12.00E provides examples designed to illustrate the nature of each area of
mental functioning.

                                         14
    Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 15 of 23 PageID: 1464




how her evidence meets those requirements). Rather, out of a record that spans

hundreds of pages, Plaintiff pulls three quotations which she suggests

contradict the ALJ’s findings. To the extent Plaintiff invites the Court to

perform again the ALJ’s weighing of the evidence tending to support or negate a

finding of disability, I must decline to do so. Under the substantial evidence

standard, the Court cannot “weigh the evidence or substitute its conclusions

for those of the fact-finder.” Williams, 970 F.2d at 1182.

        Moreover, “[t]he presence of evidence in the record that supports a

contrary conclusion does not undermine the Commissioner’s decision so long

as the record provides substantial support for that decision.” Malloy v. Comm’r

of Soc. Sec., 306 F. App’x 761, 764 (3d Cir. 2009). As is often the case, ALJ

Lee’s discussion of the relevant listings could have been more detailed at step

three—but perfection is not required by the substantial evidence standard. And

although Plaintiff criticizes ALJ Lee for failing to cite to the record in his

analysis of the Paragraph B criteria, when read as a whole, ALJ Lee provided

adequate citation to substantial evidence in support of his determination that

Slade’s mental impairments did not meet the Paragraph B criteria. 8

        The second prong––the Paragraph C criteria––requires that the asserted

mental disorder “be ‘serious and persistent”’; that is, there must be a medically

documented history of the existence of the disorder over a period of at least 2




8 In light of this conclusion, it is insignificant that ALJ Lee did not discuss the
Paragraph A criteria.
                                            15
 Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 16 of 23 PageID: 1465




years, and evidence that satisfies the criteria in both C1 and C2.” 20 C.F.R. Pt.

404, Subpt. P, App. 1.

      Plaintiff’s only argument with respect to the ALJ’s analysis of the

Paragraph C criteria is that it is “wholly templated” and consists of “non-case-

specific statements” and a recitation of the elements. Again, while more detail

would be desirable, I will sustain this finding because Plaintiff has not cited to

any evidence which requires a different conclusion.

      B.    Obesity

      Plaintiff next argues that the ALJ failed to consider her severe and morbid

obesity despite clear Third Circuit guidance and the Commissioner’s own

protocol. (Mov. Br. at 20–29). In response, the Commissioner argues that ALJ

Lee “meaningfully considered Plaintiff’s obesity throughout his decision” (Opp.

Br. at 18–20).

      The Third Circuit has held that “an ALJ must meaningfully consider the

effect of a claimant’s obesity, individually and in combination with her

impairments, on her workplace function at step three and at every subsequent

step.” Diaz, 577 F.3d at 504. In Diaz, the ALJ acknowledged the

claimant’s obesity as an impairment at step two, “but failed to consider its

impact, in combination with her other impairments, at step three, as

required.” Id. at 503. The Court relied on Social Security Ruling 00-3p, which

provides that a claimant’s obesity should be considered on an individualized

basis, with a focus “on the combined effect of obesity and other severe

impairments afflicting the claimant.” Id. Thus, “obesity may increase the


                                       16
    Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 17 of 23 PageID: 1466




severity of coexisting or related impairments to the extent that the combination

of impairments meets the requirements of a listing.” Id. (quoting SSR 00-3p).

The Court held that “absent analysis of the cumulative impact of [the

claimant’s] obesity and other impairments on her functional capabilities,” the

Court cannot adequately review the ALJ decision. Id. at 504.

        Here, as in Diaz, the ALJ concluded that Slade’s obesity constituted a

severe impairment at step two. (R. at 22). And Plaintiff correctly notes that, at

step three, ALJ Lee did not explicitly discuss her obesity—either alone or in

combination with any other impairments. (Mov. Br. at 24; R. at 23). This was in

error and shall be addressed on remand. Diaz, 577 F.3d at 504. 9

        As to the step four analysis, Plaintiff’s view is that “the decision ignores

[her obesity] in the formulation of RFC.” (Mov. Br. at 26). Not so. ALJ Lee

spends approximately seven pages summarizing the record medical evidence

that he considered in formulating Slade’s RFC. (R. at 24–31). This discussion of

the medical evidence is located within the step four analysis rather than, for

example, at the start of the decision. The location of this discussion is

significant because it confirms that ALJ Lee considered this evidence in

connection with his step four analysis. (See id. at 24 (ALJ Lee announcing



9       If I were not remanding on other grounds, this issue may not have provided an
independent basis for remand. That is because Diaz does not alleviate Plaintiff from
her burden of demonstrating that the ALJ’s failure to discuss obesity was a harmful
error. Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005). Plaintiff fails to make
any argument as to how her obesity would change the outcome of ALJ Lee’s step three
analysis. Perkins, 79 F. App’x at 515; Roman, 2020 WL 6268673, at *6 (“Roman makes
a sterile claim of procedural error; he fails to explain or point to any evidence of record
as to how his obesity alone or in combination with other impairments either meets one
of the listing impairments or impedes his ability to perform light work.”).
                                            17
 Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 18 of 23 PageID: 1467




Slade’s RFC noting that he reached his decision “after consideration of the

entire record,” which he goes on to summarize)). Slade’s obesity and specific

Body Mass Index (“BMI”) are mentioned numerous times throughout that

seven-page discussion. (See id. at 25, 26, 27, 28, 29, 30, and 31).

      Moreover, in his analysis of the medical evidence, ALJ Lee explains that,

despite a long medical history, the medical evidence shows the following:

             ]Plaintiff’s] physical and mental impairments were routine,
             she was treated conservatively, and was never hospitalized
             for physical or mental reasons . . . There was no instance
             where the claimant’s physical or mental state significantly
             deteriorated to the point where she was completely unable to
             function.
(R. at 31). A review of the record reveals that this is true as to Slade’s obesity—

she was treated conservatively for this impairment and advised to engage in

regular exercise to lose weight. (See R. at 26 & 27). Additionally, ALJ Lee

explains how he weighed various pieces of opinion evidence provided by doctors

who evidently were aware of and considered Slade’s obesity. (R. at 32; id. at 61

& 86–104).

      Based on the foregoing, I reject Plaintiff’s hyperbolic argument that the

RFC determination “ignores” her obesity. However, I acknowledge that the

ALJ’s discussion is largely generalized, contrary to the requirements of Diaz,




                                        18
 Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 19 of 23 PageID: 1468




577 F.3d at 504. Thus, on remand, the ALJ shall provide a specific discussion

of the limiting effects of Slade’s obesity, in the context of all impairments. 10

       C.     RFC Determination

       Finally, Plaintiff challenges ALJ Lee’s RFC determination, arguing that it

is not supported by substantial evidence. (Mov. Br. at 19–36). Indeed—more

hyperbole—Plaintiff argues that the RFC determination is “wholly

unexplained.”

       When making an RFC determination, an ALJ is required to consider all of

evidence before him. Burnett, 220 F.3d at 121. However, an ALJ need not

discuss in his opinion “every tidbit of evidence included in the record,” Hur v.

Barnhart, 94 Fed. App’x. 130, 133 (3d Cir. 2004), so long as “the ALJ’s

decision, read as a whole, illustrates that the ALJ considered the appropriate

factors” in reaching his conclusions, Jones v. Barnhart, 364 F.3d 501, 505 (3d

Cir. 2004).

       “After careful consideration of the entire record,” ALJ Lee explained that

Slade had the RFC to perform sedentary work as defined in 20 C.F.R. §§

404.1567(a) and 416.967(a) with the following exceptions:



10     For the same reasons discussed in footnote 9 supra, this issue may not have
provided sufficient grounds for remand if presented in isolation. Again, Plaintiff does
not explain (with or without supporting evidence) what the additional limiting effects of
her obesity are and how, if at all, they preclude her from performing sedentary work
with the exceptions described in the decision. See Gullace v. Colvin, No. 15-7630, 2017
WL 714356, at *10 (D.N.J. Feb. 23, 2017) (“[O]ther than conclusory statements,
Plaintiff does not explain how the ALJ’s lack of meaningful consideration as to
Plaintiff’s obesity would change any of the ALJ’s analysis”); Tietjen v. Berryhill, No. 17-
8030, 2019 WL 1238830, at *4 (D.N.J. Mar. 18, 2019) (“Tietjen failed to specify . . .
how her obesity precluded her from performing sedentary work with postural and
environmental limitations, as the ALJ concluded she could.”).
                                            19
 Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 20 of 23 PageID: 1469




             [S]he is capable of lifting, carrying, pushing, and pulling ten
             pounds occasionally, sitting for six hours in an eight-hour
             workday,[] with the option to stand or change position, and
             standing and/or walking two hours in an eight-hour
             workday. The claimant can occasionally stoop, crouch, and
             climb stairs and ramps, but can never crawl or climb ropes,
             ladders, or scaffolds. Although she can frequently balance,
             finger, and handle, the claimant can never be exposed to
             unprotected heights, hazardous machinery, or to extremes in
             environmental conditions or concentrated pulmonary
             irritants. The Claimant can only do simple and routine
             tasks.

(R. at 24). After announcing his RFC determination, ALJ Lee summarized at

length the medical evidence of record. (Id. at 24–31). He then explained that

“the claimant’s medically determinable impairments could reasonably be

expected to cause the alleged symptoms; however, the claimant’s statements

concerning the intensity, persistence and limiting effects of these symptoms are

not entirely consistent with the medical evidence and other evidence in the

record.” (Id. at 31).

      To justify this conclusion, ALJ Lee described the medical evidence as

showing that the treatment for Slade’s allegedly disabling impairments “has

been essentially routine and/or conservative in nature,” and that she was

“never hospitalized for physical or mental reasons.” (Id.). ALJ Lee also

explained that “[t]here was no instance where the claimant’s physical or mental

state significantly deteriorated to the point where she was completely unable to

function.” (Id.). Finally, ALJ Lee cited to instances where “the claimant was

noncompliant with her treatment, did not follow through in receiving diagnostic

testing or blood work, and admitted that she was seeking treatment to bolster

her changes for disability.” (Id.).

                                        20
 Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 21 of 23 PageID: 1470




      In addition to the objective medical evidence, ALJ Lee discussed the

opinion evidence, explaining the weight he accorded each opinion. See Fargnoli

v. Massanari, 247 F.3d 34, 43 (3d Cir. 2001) (“Although the ALJ may weigh the

credibility of the evidence, he must give some indication of the evidence that he

rejects and his reason(s) for discounting that evidence.”) (citing Burnett, 220

F.3d at 121). Specifically, ALJ Lee explained that he accorded (1) “great weight”

to the opinions of Doctors Flaherty and Jusino-Berrios “because both doctors

accurately found [consistent with the medical evidence of record] that the

claimant has moderate restrictions in her mental functioning that would limit

her to simple work”; (2) “some weight” to the opinions of Doctors Schneider and

Rabelo because they opined that the claimant was capable of light work, which

overstates the claimant’s physical functional abilities; (3) little weight/merit to

the opinions of Doctors Centeno and Bangalore because they opined that the

claimant had no limitations, with little exception; and (4) little weight to the

third-party statement submitted by the claimant’s sister because she

overstated the claimant’s physical and mental limitations, inconsistent with the

medical evidence of record. (R. at 27 & 32).

      Notwithstanding the foregoing, Plaintiff argues that the ALJ’s RFC

determination is “wholly unexplained.” Plaintiff indignantly poses a series of

hypothetical questions asking how a person with her impairments could be

expected to perform sedentary work. (Mov. Br. at 32–34). The ALJ’s decision,

Plaintiff argues, does not answer these questions.




                                         21
 Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 22 of 23 PageID: 1471




      Plaintiff seems to suggest that ALJ Lee was required to engage in a

formulaic explanation of the RFC by saying, for example, that Plaintiff can sit

for six hours in an eight-hour day and then immediately provide an

explanation of that specific limitation with citations to record evidence. (Mov.

Br. at 32–34). Without this, Plaintiff seems to argue, the decision is not

adequately explained. (Id.). The RFC was based, however, on the preceding

analysis of the factual record.

      An ALJ need not “adhere to any set format for explaining his analysis so

long as there is ‘sufficient development of the record and explanation of

findings to permit meaningful judicial review.’” Garrett v. Comm’r of Soc. Sec,

274 F. App’x 159, 162-63 (3d Cir. 2008) (quoting Jones, 364 F.3d at 505). Here,

although ALJ Lee did not present his findings as Plaintiff suggests, his analysis

was sufficient to permit meaningful review. ALJ Lee provided a detailed

discussion of the medical and opinion evidence, explained why that evidence

contradicted Slade’s statements about her symptoms and limitations, and

specifically explained the weight he accorded various opinions.

      Moreover, it is Plaintiff who retains the burden to show why she lacks the

RFC determined by the ALJ. Bowen, 482 U.S. at 146; see also 20 C.F.R. §

404.1545(a)(3) (“In general, you [the plaintiff] are responsible for providing the

evidence we will use to make a finding about your residual functional

capacity.”). Yet Plaintiff does not point to a single piece of medical or opinion

evidence which was ignored by ALJ Lee; nor does Plaintiff make any argument

as to why the record evidence demonstrates any additional functional


                                         22
 Case 2:19-cv-10198-ES Document 18 Filed 01/15/21 Page 23 of 23 PageID: 1472




limitations. Without any attempt to explain why the record evidence mandates

a different RFC, Plaintiff’s efforts to point out flaws in the ALJ’s decision are in

vain. Moraes v. Colvin, No. 14-3040, 2015 WL 4041141, at *6 (D.N.J. June 30,

2015) (“Plaintiff has the burden to prove that any undiscussed evidence would

warrant additional limitations. . . . Plaintiff makes no argument to that effect.”),

aff'd sub nom. Moraes v. Comm’r Soc. Sec., 645 F. App’x 182 (3d Cir. 2016).

      My remand as to step three as to lupus and obesity may require the ALJ

to reopen the RFC determination, because the issues are interconnected. I have

devoted considerable attention to this issue, largely because of the

disrespectful, and false, assertion of plaintiff’s counsel that the RFC

determination is “wholly unexplained,” and that the ALJ in effect took

advantage of a legal services representative’s failure to challenge it. (Mov. Br. at

34). Plaintiff suggests bad faith on the part of the ALJ and demands remand to

a different ALJ. To be clear, I reject that suggestion. The ALJ’s opinion bears

every indication of a conscientious effort to apply the law to a complex record.

That I, in the exercise of appellate hindsight, have found a flaw in no way

reflects on the ALJ’s ability or impartiality.

V.    CONCLUSION

      For the foregoing reasons, I VACATE and REMAND the decision of the

Commissioner. In doing so, I make no ruling as to what the ALJ’s ultimate ruling

should be. An appropriate Order accompanies this Opinion.

Dated: January 15, 202                        /s/ Kevin McNulty
                                               ____________________
                                                Kevin McNulty, U.S.D.J.


                                         23
